 Case 16-58184-jwc         Doc 48     Filed 11/04/20 Entered 11/04/20 13:49:59             Desc Main
                                      Document      Page 1 of 5


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

         IN RE:                                          {     CHAPTER 13
         WILLIE CHARLES HUTCHINS                         {     CASE NO.: A16-58184-JWC
                     DEBTOR                              {

                TRUSTEE’S MOTION TO MODIFY CHAPTER 13 PLAN


         COMES NOW, Nancy J. Whaley, the Standing Chapter 13 Trustee, in the above-styled case,

and moves to modify the confirmed Chapter 13 Plan in this case as set forth below and requests that this

modification be approved. In support of a modification of the plan and amendment to the schedules, the

Trustee shows the Court the following:

                                                    1.

         The Debtor filed for relief under Chapter 13 of Title 11 on May 9, 2016.

                                                    2.

         Debtor’s plan was confirmed on July 19, 2016, which provides plan payments of $300.00 per

month.

                                                    3.

         It has come to the Trustee’s attention that the Debtor has been involved in an incident that has

given rise to a personal injury claim. Pursuant to 11 U.S.C. Sections 541 and 1306, the claim and any

potential proceeds are property of the estate.

                                                    4.

         The proceeds of this lawsuit may be a benefit to the Chapter 13 estate that could benefit

unsecured creditors. The Trustee requests that the Chapter 13 plan be modified to include a provision in

Section 10 that the Debtor shall remit all net proceeds from the pending personal injury claim unless

further Order from the Court directs otherwise.
 Case 16-58184-jwc      Doc 48    Filed 11/04/20 Entered 11/04/20 13:49:59           Desc Main
                                  Document      Page 2 of 5


       WHEREFORE, the Trustee prays that the Court grant the Trustee’s request for modification of

the confirmed plan.

                                           Respectfully submitted,

                                           _/s/______________________
                                           Julie M. Anania,
                                           Attorney for Chapter 13 Trustee
                                           GA Bar No. 477064
                                           303 Peachtree Center Ave., NE
                                           Suite 120
                                           Atlanta, GA 30303
                                           (678) 992-1201
 Case 16-58184-jwc        Doc 48    Filed 11/04/20 Entered 11/04/20 13:49:59            Desc Main
                                    Document      Page 3 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                              :       CHAPTER 13
                                                    :
WILLIE CHARLES HUTCHINS                             :       CASE NUMBER A16-58184-JWC
     DEBTOR                                         :
                                                    :
NANCY J. WHALEY, TRUSTEE                            :
    MOVANT                                          :
VS.                                                 :
                                                    :
WILLIE CHARLES HUTCHINS                             :       CONTESTED MATTER
     RESPONDENT                                     :

         NOTICE OF HEARING ON MOTION TO MODIFY CHAPTER 13 PLAN

       PLEASE TAKE NOTICE that Nancy J. Whaley has filed a Motion to Modify Chapter 13 Plan

with the Court.

       PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the Trustee’s

Motion to Modify Chapter 13 Plan in Courtroom 1203, United States Courthouse, 75 Ted Turner

Drive, S.W., Atlanta, Georgia 30303 at 10:20 a.m., Tuesday, December 1, 2020.

       Given the current public health crisis, hearings may be telephonic only. Please check the

“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the

top of the GANB Website prior to the hearing for instructions on whether to appear in person or

by phone.

       Your rights may be affected by the Court’s ruling on these pleadings. You should read these

pleadings carefully and discuss them with your attorney, if you have one in their bankruptcy case. (If

you do not have any attorney, you may wish to consult with one). If you do not want the Court to grant

the relief sought in these pleadings or if you want the Court to consider your views, then you and/or

your attorney must attend the hearing. You may also file a written response to the pleading with the
 Case 16-58184-jwc        Doc 48     Filed 11/04/20 Entered 11/04/20 13:49:59              Desc Main
                                     Document      Page 4 of 5


Clerk at the address stated below, but you are not required to do so. If you file a written response, you

must attach a certificate stating when, how and on whom (including address) you served the response.

Mail or deliver your response so that it is received by the Clerk at least two business days before the

hearing. The address of the Clerk’s Office is Clerk, U.S. Bankruptcy Court, Suite 1340, 75 Ted

Turner Drive, S.W. Atlanta, Georgia 30303. You must also mail a copy of your response to the

undersigned at the address stated below.



       THIS THE 4th day of November, 2020.

                                               Respectfully submitted,

                                               _/s/______________________
                                               Julie M. Anania,
                                               Attorney for Chapter 13 Trustee
/mp                                            GA Bar No. 477064
                                               303 Peachtree Center Ave., NE
                                               Suite 120
                                               Atlanta, GA 30303
                                               (678) 992-1201
Case 16-58184-jwc         Doc 48    Filed 11/04/20 Entered 11/04/20 13:49:59              Desc Main
                                    Document      Page 5 of 5
                                  CERTIFICATE OF SERVICE
Case No: A16-58184-JWC

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Modify Chapter 13
Plan and Notice of Hearing on Trustee's Motion to be served via United States First Class Mail
with adequate postage prepaid on the following parties at the address shown for each:




WILLIE CHARLES HUTCHINS
1843 OAKMONT DRIVE NW
ATLANTA, GA 30314




I further certify that I have on this day electronically filed the foregoing Chapter 13 Trustee's
Motion to Modify Chapter 13 Plan and Notice of Hearing on Trustee's Motion using the
Bankruptcy Court’s Electronic Case Filing program, which sends a notice of this document
and an accompanying link to this document to the following parties who have appeared in
this case under the Bankruptcy Court’s Electronic Case Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 4th day of November, 2020.


/s/____________________________________
  Julie M. Anania
  Attorney for the Chapter 13 Trustee
  State Bar No. 477064
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
